DETAILED ACTION
This action is a response to communication filed January 24th, 2020.
Claims 1-10 are pending in this application.  
The present application is a continuation of PCT/CN2017/094311 filed on July 25th, 2017.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-10 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Lear et al (U.S. Patent Application Publication no. 2018/0115611, hereinafter Lear).

With respect to claims 1, and 10, Lear discloses a method for controlling a smart device (paragraph [0015], lines 1-4), comprising: 
judging whether a control terminal and a selected smart home device are located in a same local area network (paragraph [0017], lines 1-13, remote device located outside of the local network…a local device within the local network); 
establishing a connection to a smart home device management platform over the local area network (paragraph [0013], lines 1-3) if the control terminal and the selected smart home device are a local device within the local network), the smart home device management platform recording one or a plurality of smart home devices (paragraph [0023], lines 2-8, policy enforcement); 
enabling a virtual private network (VPN) module and establishing a connection to the smart home device management platform over a VPN channel (paragraph [0035]) if the control terminal and the selected smart home device are not located in the same local area network (paragraph [0041], lines 1-3); and 
controlling a corresponding smart home device by the smart home device management platform (paragraph [0035], IoT device controller to manage an IoT device). 

With respect to claim 2, Lear discloses the method according to claim 1, further comprising: 
connecting to a local area network where a newly added smart home device is located (paragraph [0041], lines 3-8);
generating device identifier information corresponding to the newly added smart home device (paragraph [0032], lines 7-11);  and 
sending the device identifier information to the smart home device management platform, and recording the newly added smart home device in the smart home device management platform (paragraph [0032], lines 1-7). 

With respect to claim 3. The method according to claim 1, wherein judging whether the control terminal and the selected smart home device are located in the same local area network comprises: 
sending detection information to a smart home device recorded in the smart home device management platform according to a local area network address of the smart home device (paragraph [0033], lines 11-15, detects this IP address change);  

determining that the control terminal and the selected smart home device are located in the same local area network if the response information returned by the smart home device is received within the predetermined time period (paragraph [0044], lines 1-5); and 
determining that the control terminal and the selected smart home device are located in different local area networks if the response information returned by the smart home device is not received within the predetermined time period (paragraph [0056], lines 1-5). 

With respect to claim 4. The method according to claim 1, wherein the judging whether the control terminal and the selected smart home device are located in the same local area network comprises: 
broadcasting detection information within a current local area network (paragraph [0021], lines 2-8, announcement message); 
judging whether response information returned by at least one smart home device recorded in the smart home device management platform is received (paragraph [0028]), the response information being triggered and generated by the smart home device according to the detection information (paragraph [0028]); 
determining that the control terminal and the selected smart home device are located in the same local area network if the response information returned by the smart home device is received within the predetermined time period (paragraph [0044], lines 1-5); and 


With respect to claim 5. A system for controlling a smart device, comprising: 
a smart home device management platform (paragraph [0015], lines 1-4), a router and a control terminal (paragraph [0015], lines 5-8); 
wherein the router is configured to provide at least two local area networks that are isolated from each other (paragraph [0017], lines 1-4), and smart home devices are located in one of the local area networks provided by the router (paragraph [0017], lines 1-4); 
the smart home device management platform is connected, over a VPN channel, to the local area network where the smart home device is located (paragraph [0035]); and 
the control terminal is configured to, when accessing the local area network provided by the router, judge whether the control terminal and a selected smart home device are located in a same local area network (paragraph [0044], whether or not requests are generated in the local network), establish a connection to a smart home device management platform over the local area network and send a control instruction if the control terminal and the selected smart home device are located in the same local area network (paragraph [0045], created between a home gateway of a local network and a security controller sitting outside of the local network); and enable a virtual private network (VPN) module (paragraph [0035]), establish a connection to the smart home device management platform over a VPN channel and send a control instruction if the control terminal and the selected smart home device are not located in the same local area network (paragraph [0039], IoT device controller then established the VPN with the home gateway); and 
IoT device controller to manage an IoT device). 

With respect to claim 6. The system according to claim 5, wherein the control terminal is further configured to be connected to a local area network where a newly added smart home device is located (paragraph [0041], lines 3-8); 
generate device identifier information corresponding to the newly added smart home device (paragraph [0032], lines 7-11); send the device identifier information to the smart home device management platform (paragraph [0032], lines 1-7), and record the newly added smart home device in the smart home device management platform (paragraph [0023], lines 2-8, policy enforcement). 

With respect to claim 7. The system according to claim 5, wherein the control terminal is further configured to send detection information to a smart home device recorded in the smart home device management platform according to a local area network address of the smart home device; 
receive response information returned by the smart home device within a predetermined time period (paragraph [0043], lines 13-16), the response information being triggered and generated by the smart home device according to the detection information (paragraph [0044], lines 1-5); 
judge whether the response information returned by the smart home device is received within a predetermined time period (paragraph [0044], lines 1-5); 
determine that the control terminal and the selected smart home device are located in the same local area network if the response information returned by the smart home device is received within the predetermined time period (paragraph [0044], lines 1-5), and determine that the control terminal and 

With respect to claim 8. The system according to claim 5, wherein the control terminal is further configured to broadcast detection information within a current local area network (paragraph [0021], lines 2-8, announcement message); 
receive response information returned by a smart home device recorded in the smart home device management platform (paragraph [0028]), the response information being triggered and generated by the smart home device according to the detection information (paragraph [0028]); and 
judge whether the response information returned by the at least one smart home device recorded in the smart home device management platform is received (paragraph [0028]); 
determine that the control terminal and the selected smart home device are located in the same local area network if the response information returned by the smart home device is received within the predetermined time period (paragraph [0044], lines 1-5), and determine that the control terminal and the selected smart home device are located in different local area networks if the response information returned by the smart home device is not received within the predetermined time period (paragraph [0056], lines 1-5). 

With respect to claim 9. The system according to claim 5, wherein the router is configured to provide, by configuring different service set identifiers, at least two local area networks that are isolated from each other, each local area network providing a DHCP service (paragraph [0033]) and a DNS service that are independently configured (paragraph [0042]). 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Chen		Pat. Pub.	2005/0089052
Roese		Patent no. 	7,092,943
Nix		Pat. Pub.	2015/0106616
Smith		Pat. Pub.	2016/0102878
Meyer		Pat. Pub.	2016/0301570
Redgate	Pat. Pub.	2017/0187808
Ophir		Pat. Pub.	2017/0230832
Kwan		Pat. Pub.	2017/0272554
Cebere		Pat. Pub.	2017/0288965
Wann		Pat. Pub.	2018/0048481
Lindsey		Pat. Pub.	2018/0183676
Du		Pat. Pub.	2019/0014137
Clark		Pat. Pub.	2019/0109822
Fox		Pat. Pub.	2020/0128017
Wong		Pat. Pub.	2020/0162517

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BLAKE J RUBIN whose telephone number is (571)270-3802.  The examiner can normally be reached on Monday - Friday, 9am - 5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ario Etienne can be reached on 571-272-4001.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

5/7/21

/BLAKE J RUBIN/Primary Examiner, Art Unit 2457